                                                                              Exhibit M
                Exhibit M



Case 2:21-bk-04924-EPB   Doc 18-13 Filed 07/23/21 Entered 07/23/21 14:04:55
                         Desc Exhibit M Page 1 of 2
August 05, 2019

Red Rock River LLC
Home Opportunity LLC
2915 E Baseline Road Suite 109
Gilbert, AZ 85234-2427

                                    NOTICE OF ACCOUNT CLOSURE

RE: Loan #: 4200200062-3
Closure Date: 07/16/2019

Dear Customer:

Congratulations on paying off your loan account! Please use this letter as confirmation of the payoff and
closure of the above referenced account

We are appreciative of the opportunity that we had to provide banking resources to you and look forward to
your future business. Should you have any questions please don’t hesitate to contact us at 702-248-4200.

Sincerely,


Loan Servicing Department
Western Alliance Bank
2700 W. Sahara Ave, Las Vegas, NV 89102




  Case 2:21-bk-04924-EPB            Doc 18-13 Filed 07/23/21 Entered 07/23/21 14:04:55
                                    Desc Exhibit M Page 2 of 2
